DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, and 18 are objected to because of the following informalities:
In claim 1, 3rd line, replace “is” with “are” after “inserts which”.
In claim 1, 4th line, replace “comprises” with “comprise” after “which”.
In claim 6, 1st line, delete “,” after “wherein”.
In claim 18, 3rd line, replace “or” with “of” after “inclusive”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7, 8, 15-17, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the at least one ceramic casting mold insert" bridging the 1st and 2nd lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the at least one ceramic casting mold insert" bridging the 1st and 2nd lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the at least one ceramic casting mold insert" bridging the 1st and 2nd lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the at least one ceramic casting mold insert" bridging the 1st and 2nd lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the at least one ceramic casting mold insert" bridging the 1st and 2nd lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the casting mold insert" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 196 36 968 A1, of which a complete copy of the German document with an English abstract was provided with the Information Disclosure Statement dated July 15, 2022, and of which a machine translation is provided with this Office Action.
Regarding claims 1-3, 6, 21, and 22, DE ‘968 discloses a casting mold for use in casting of components (abstract; pages 2 and 3 of translation; and Figure 1), in which the casting mold comprises the following structural features:
a casting mold frame (1) made of a metal or a metal alloy;
multiple ceramic casting mold inserts (2 and 3) that are configured to be introduced inside of the casting mold frame (1) and having a negative contour of a component to be produced; and
wherein the multiple ceramic casting mold inserts (2 and 3) include materials having different heat conductivity (of less than 30 W/mK and inclusive of SiN as one of the ceramic materials), since they are made of different materials (see abstract), thus also having a different coefficient of thermal expansion, in which the multiple ceramic casting mold inserts (2 and 3) include at least a first ceramic casting mold insert (2) and a second ceramic casting mold insert (3), as shown in Figure 1 (also see pages 2 and 3 of translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-9, 15-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over DE 196 36 968 A1 in view of Pluim Jr. (US 4,704,079).
DE ‘968 discloses the features of independent claims 1 and 21, but does not explicitly disclose the claimed features of claims 4, 7-9, and 15-18.
Regarding claims 4 and 15, DE ‘968 fails to explicitly teach the claimed range of heat conductivity to be between 100 and 220 W/mK, as well as the claimed range of coefficient of thermal expansion values to be from 0.5 to 3.5 * e-6/K.
However, Pluim Jr. discloses at least one casting mold insert (23a and 23b) that includes silicon nitride (SiN) that would have a heat conductivity value within the ranges of between 1.5 to 50 W/mK and between 100 and 220 W/mK, as well as falling within a range of coefficient of thermal expansion values of from 0.5 to 3.5 * e-6/K, since the Pluim Jr. reference uses the same material (SiN) as the applicants’ invention, as well as using various ceramic casting mold insert thicknesses (a wide range of thin-walled and thick-walled portions in Figure 1 of Pluim Jr.), and heat conductivity values vary as a function of both material type (in this case, SiN) and the thickness of said material (column 5, lines 1-5; and Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art to include the casting mold insert(s) disclosed by Pluim Jr. to place into the casting mold disclosed by DE ‘968, in order to make a suitable and effective cast product in a subsequent casting process that includes predetermined values/ranges of heat conductivity and coefficient of thermal expansion.
Regarding claims 7 and 17, the combined teachings of DE ‘968 and Pluim Jr. fail to explicitly teach that the ceramic casting mold insert(s) include(s) silicon-infiltrated silicon carbide (SiSiC).  However, since Pluim Jr. discloses Si as a base material of the insert (in the form of SiN), it would have been obvious to one of ordinary skill in the art to substitute one Si-based material with another material that is functionally equivalent, which would depend on the design choice of being compatible with various types of molten metal alloys to be cast.  With regard to the types of ceramic materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 8 and 16, Pluim Jr. discloses that the at least one ceramic casting mold insert (23a and 23b) includes a material of silicon nitride, or SiN (column 5, lines 1-5).
Regarding claim 9, Pluim Jr. discloses the metal alloy of the casting mold frame (19 and 21) is in the form of steel (column 4, lines 38-43), which is inclusive of tool steel and iron-nickel alloys.
Regarding claims 18 and 22, Pluim Jr. discloses multiple ceramic casting mold inserts (23a and 23b) introduced into the at least one casting mold frame (19 and 21), wherein the multiple ceramic casting mold inserts (23a and 23b) comprise the negative contour of a component to be produced, but fails to explicitly teach that the two ceramic casting mold inserts are of different materials in terms of different heat conductivity or a different coefficient of thermal expansion (and the silicon nitride (SiN) material would have a heat conductivity value within the ranges of between 1.5 to 50 W/mK and a coefficient of thermal expansion of from 0.5 to 3.5 * e-6/K).  However, since Pluim Jr. discloses two ceramic casting mold inserts (23a and 23b) on opposing sides of the casting mold frame (19 and 21), it would have been obvious to one of ordinary skill in the art to include any type of ceramic casting mold insert(s) that is/are functionally equivalent, for the purpose of being compatible with various types of molten metal alloys to be cast.  With regard to the types of ceramic materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
The examiner acknowledges the applicants’ amendment provided with the request for continued examination received by the USPTO on July 13, 2022.  An Information Disclosure Statement dated July 15, 2022 has been considered and initialed, and a copy is provided with this Office Action.  New claim objections and 35 USC 112(b) rejections are provided in above sections 1 and 3.  Although the amendment overcomes prior 35 USC 102(a)(1) and 35 USC 103 rejections based on Pluim Jr. (US 4,704,079) as the primary reference, new 35 USC 102(a)(1) and 35 USC 103 rejections based on DE 196 36 968 A1 as the primary reference are provided in above sections 6 and 10, respectively.  Claims 10-14 and 20 remain withdrawn from consideration as drawn to a non-elected invention.  Claims 1-4, 6-9, 15-18, 21, and 22 are currently under consideration in the application.

Applicants’ arguments with respect to claims 1-4, 6-9, 15-18, 21, and 22 have been considered but are moot because the new ground of rejection includes a new reference (DE 196 36 968 A1) and a new combination of references, as set forth above in the 35 USC 102(a)(1) and 35 USC 103 rejections, respectively, and thus does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        July 28, 2022